Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 1 of 13            FILED
                                                                   2019 May-16 AM 11:03
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




           EXHIBIT A
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 2 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 3 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 4 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 5 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 6 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 7 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 8 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 9 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 10 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 11 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 12 of 13
Case 4:17-cv-01555-ACA Document 47-1 Filed 05/16/19 Page 13 of 13




   3/18/19
